Citation Nr: 1200804	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  09-42 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife (M.S.)


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied service connection for coronary artery disease and for a lumbar spine disability.  

In October 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.

In December 2010, the Board granted the Veteran's claim for service connection for coronary artery disease and remanded the claim for service connection for a lumbar spine disability to the RO, via the Appeals Management Center (AMC), for additional development.  As the RO/AMC scheduled the Veteran for a VA examination and obtained the requested medical opinion, the Board finds that the RO/AMC has substantially complied with the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Lumbar spondylosis and degenerative disc disease did not manifest in service, within the one year presumptive period, or for many years thereafter, and is unrelated to service.



CONCLUSION OF LAW

Lumbar spondylosis and degenerative disc disease were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119  (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the RO provided the Veteran with the notice required under the VCAA by letters dated in July and November 2007.  Subsequently, the claim was adjudicated by the RO in a January 2008 rating decision.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

In this case, VA obtained the Veteran's service treatment records (STRs), and all of the identified post-service VA and private treatment records.  In addition, the Veteran was provided with a VA examination in February 2011.  As the VA examination included a review of the pertinent medical history, clinical findings, a diagnosis, and opinion supported by medical rationale, the Board finds that this VA examination is adequate to make a determination on this claim.  

Moreover, during the Board hearing, the undersigned discussed with the Veteran and elicited information with regard to his claim.  This action supplemented VA's compliance with the VCAA and, to the extent that 38 C.F.R. § 3.103 was applicable to Board hearings in October 2010, complied with this regulation.  See 76 Fed. Reg. 52572 (Aug. 23, 2011) (clarifying that 38 C.F.R. § 3.103 does not apply to Board hearings).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a lumbar spine disability is thus ready to be considered on the merits. 

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  
See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing:  (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. 
§ 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

In this case, the Veteran asserts that he injured or aggravated his low back in a motor vehicle accident (MVA) in December 1944, near Paris.  During the October 2010 Board hearing, he testified that he complained of back pain at the time, but was only treated for a left arm injury (transcript, pg. 7).   He said that he has continued to have back pain since service, which he has treated with aspirin (transcript, pg. 8).  His wife (M.S.) also testified that the Veteran continued to have back pain off and on since service (transcript, pg. 11).  

The Veteran's service treatment records (STRs) do not reflect that he had any physical defects at the time of his induction physical in March 1943.  A December 1944 record notes that the Veteran was involved in a MVA in which his truck hit a post.  He injured his left hand/forearm when it was flung against the brake lever on the steering wheel.  The report of the November 1945 discharge examination reflects that the Veteran had an injury to his back in 1939, pain in his chest in 1944, and a fracture of the left arm in 1944.  The neurologic system was normal and there were no musculoskeletal defects.

VA outpatient records dated from March 1999 to September 2009 reflect that the Veteran had a history of closed fracture of the 4th cervical vertebra in 2000.  He complained of low back pain in May 2005; however, there was no diagnosis of the lumbar spine made at that time.  

The report of the February 2011 VA examination reflects the Veteran's complaints of mild low back pain sometimes radiating into his left leg.  He said that he had back pain after a MVA in 1944, but that it was not reported.  On physical examination, it was noted that the Veteran had remarkable range of motion for his age and pain slightly at the extremes.  X-rays of the lumbar spine showed some end plate changes, loss of disc height, loss of lordosis, and some posterior element changes.  The diagnoses were lumbar spondylosis and degenerative disc disease with subjective but not objective evidence of lumbar radiculopathy.  Based on a review of the claims file and clinical evaluation, the examiner opined that it was "less likely than not" that the Veteran's degenerative arthritic condition of his spine was related to the single incident in service.  The examiner explained that the degenerative process develops over the years, is very common in the Veteran's age group, is often independent of profession, and is due to the toll the body has taken over time.

In considering the lay and medical history as detailed above, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

As noted in the Board's December 2010 remand, the Veteran lay statements, along with his wife's testimony, concerning the back injury he sustained during the 1944 MVA and the back pain he has experienced off and on since service, are both competent and credible.  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question is whether the Veteran's lumbar spondylosis (arthritis) and degenerative disc disease are due to a MVA that occurred over 66 years ago.  Accordingly, the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship, and, as such, he is not competent to render an opinion on etiology in this particular case. 

Although the Veteran reported that he had back pain in service, no back disease was diagnosed or injury identified in service.  Rather, at separation, the musculoskeletal system and the neurologic system were normal.  The first documented evidence of a back diagnosis is the February 2011 VA examination - over 65 years after discharge from service.  Such a long interval of time between service separation and the earliest documentation of the disease is a factor weighing against a finding of service connection.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  This evidence also reflects that arthritis did not manifest within the one year presumptive period.  Furthermore, the Board points out that the only competent evidence of record addressing etiology suggests that the Veteran's lumbar spine disability is age-related, occurred over time, and is not due to the injury he sustained during the 1944 MVA.  Here, the more probative and competent evidence establishes that he does not have continuity of symptomatology between service and the remote age related diagnosis.  Hence, entitlement to service connection for lumbar spine disability must be denied.

For all the foregoing reasons, the Board finds that the claim for service connection for a lumbar spine disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a lumbar spine disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


